Citation Nr: 0312863	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kunz, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1963.

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  That decision established service 
connection for status postoperative repair of bilateral 
inguinal hernias, evaluated as noncompensable effective 
February 27, 1997.

The veteran testified at a hearing held before the 
undersigned at the RO in July 2002.


REMAND

In September 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  VA's General 
Counsel subsequently interpreted the Federal Circuit's 
decision in conjunction with existing law and regulations as 
permitting the Board to undertake development, but requiring 
the RO to initially review the evidence unless a waiver is 
received.  VAOPGCPREC 01-2003 (2003), 68 Fed. Reg. -. 

In a letter dated in April 2003, the Board informed the 
veteran of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), of the evidence needed to substantiate his claims, and 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  However, the United 
States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veterans v. Principi.  Since the one-year period has 
not passed, and the veteran has not waived the one year time 
period, the Board cannot decide the claim.

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should inform the veteran that 
he has until April 18, 2004 to respond to 
the Board's April 18, 2003 VCAA letter.  
His claims cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one year time period.  

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its June 1997 statement of 
the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



